DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 and its dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a hybrid PBX, comprising: an onsite private branch exchange (PBX); a remote PBX; a website operative to configure the onsite PBX and remote PBX as a single system; and one or more extensions; and at least three inbound call flows, comprising a normal call flow, a no-internet call flow, and an onsite-PBX-offline call flow, wherein each extension of the one or more extensions is connected to both the onsite PBX and the remote PBX, and wherein the remote PBX is operative to facilitate calls made and received by the extensions when the onsite PBX is inoperative, and wherein the normal call flow routes calls via a voice over Internet protocol (VoIP) provider through the onsite PBX to an extension of the one or more extensions, the no- internet call flow routes calls via the VoIP through the remote PBX and a public switched telephone network (PTSN) to an extension of the one or more extensions, and the onsite-PBX-offline call flow routes calls via the VoIP through the remote PBX to an extension of the one or more extensions”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 11/15/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTIM G SHAH/Primary Examiner, Art Unit 2652